UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VINLUAN,
Plaintiff(s), ORDER

- against - 19 Civ.10674 (NSR)
ARDSLEY UNION FREE SCHOOL DISTRICT, et al..,

Defendant(s).

 

Roman, D.J::

The Court is in possession of an unredacted letter, dated March 24, 2020, from pro se
Plaintiff requesting that the pending briefing schedule for Defendants’ motion to dismiss in the
instant action be held in abeyance or, alternatively, requesting an enlargement of time to oppose
Defendants’ motion until April 15, 2020. Defendants’ counsel consents to the enlargement of time.

Plaintiffs request to hold Defendants’ motion to dismiss in abeyance is denied and
the request to amend the briefing schedule is granted as follows: Plaintiff's Opposition papers shall
be served, not filed, by April 15, 2020; and Defendants’ reply papers shall be served by May 7,
2020. Defendants’ counsel directed to file all motion papers, including Plaintiffs opposition, on the
reply date, May 7, 2020. The parties are directed to provide two courtesy copies of their respective

documents to chambers on the deadline date the documents are served on the adversary.

SOORDERED. .”
a ~ 4 a —_
Dated: White Plains, New York ee AT
March 24, 2020 c

 

. Nelson S. Roman, U.S.D.J.

ares
